

115 HRES 212 IH: Expressing the sense of the House of Representatives that any legislation to repeal the Patient Protection and Affordable Care Act should include a replacement for such Act that includes certain health care consumer protections.
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 212IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Panetta submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that any legislation to repeal the Patient
			 Protection and Affordable Care Act should include a replacement for such
			 Act that includes certain health care consumer protections.
	
 Whereas 20 million previously uninsured Americans gained coverage since the enactment of the Affordable Care Act;
 Whereas 129 million Americans have pre-existing health conditions, including 17 million children, no longer have to worry about being denied coverage or charged higher premiums due to their health status;
 Whereas more than 11 million seniors have saved more than $23.5 billion on their prescription drugs since 2010 with an average savings of $2,127;
 Whereas 6.1 million young adults ages 19 to 25 have gained health coverage under their parents’ plan;
 Whereas since the enactment of the Affordable Care Act, for most Americans, the growth in premiums has slowed considerably. For the 155 million Americans with employer coverage, the average family premium for employer coverage rose only 3.4 percent in 2016—compared to an average annual rate of 7.9 percent from 2000 to 2010;
 Whereas under the Affordable Care Act, unnecessary hospital readmissions in Medicare have fallen for the first time on record, dropping 8 percent between 2010 and 2015; and
 Whereas 87,000 lives and nearly $20 billion have been saved, due to a 17-percent reduction in hospital-acquired conditions, such as infections, from 2010 to 2014, under the ACA: Now, therefore, be it
	
 That it is the sense of the House of Representatives that any legislation to repeal the Patient Protection and Affordable Care Act, or substantial portions of such Act, should include provisions for a replacement for such Act that—
 (1)provides for health insurance coverage for at least the same number of people who would be covered pursuant to the Patient Protection and Affordable Care Act if such Act were not repealed;
 (2)provides for health insurance coverage that is affordable, including subsidies for such coverage based on family size, income, and local cost of coverage;
 (3)provides for cost-sharing under such health insurance coverage that is affordable for lower-income and middle-income families, with no cost-sharing for those with the lowest incomes;
 (4)provides for access to a stable, comprehensive package of health coverage benefits; (5)provides for health insurance marketplaces that are easy to navigate and rules that make it easier for health care consumers to compare different health plans based on cost and quality;
 (6)provides for prohibitions against health insurance coverage having annual limits or lifetime benefit caps; and
 (7)works to address the underlying reasons for high health care costs to Americans. 